DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites “wherein, based on that the close-range wireless communication connection is automatically established between the wireless power receiver and the vehicle, the authentication initiator information is set to a value informing that the receiver cannot be operated as an authentication initiator.”
The scope of the claim is unclear and the examiner cannot provide an interpretation. As best understood, the claim is read without that limitation. 
The dependent claims are also benefiting from the 112 raised for the independent claim since the dependent claims does not remedy the 112 raised. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2014/0111153).

Re Claim 1; Kwon discloses a wireless power receiver (250), comprising: 
a power pickup circuit (251) forming magnetic coupling with a wireless power transmitter (200) and being configured to receive wireless power from the wireless power transmitter; (Fig. 3) and 
a communication/control circuit (252, 253) being configured to perform at least one of transmission control of the wireless power or data transmission and reception based on a communication with the wireless power transmitter, (Par 0052)
wherein the communication/control circuit transmits a packet (Control message) including information on an authentication initiator (AI), (Par 0170) and 
wherein the communication/control circuit provides a user interface (display) being related to changing the authentication initiator (Al) information. (Par 0166-167 and also see Fig. 15)

Re Claim 2; Kwon discloses wherein the user interface provides information allowing the authentication initiator information to be selected as at least one of a first value (yes) informing that the receiver can be operated as an authentication initiator, and a second value (no) informing that the receiver cannot be operated as an authentication initiator. (Fig. 15)

Re Claim 3; Kwon discloses wherein the packet is a configuration packet related to the wireless power receiver, wherein the authentication initiator information is composed to 1 bit (1 is synonymous to yes), and wherein the first value is '0' and the second value is (2 is synonymous to no)'.

Re Claim 4; Kwon discloses wherein the user interface provides a message inquiring whether or not an authentication initiator function is to be activated. (Fig. 15)

Re Claim 6; Kwon discloses wherein, based on a response being inputted through the user interface in response to the message, the authentication initiator information is set to one of the first value and the second value. (Fig. 15 Par 0167)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sute (US 20180154866)

Re Claim 7; Kwon discloses a wireless power receiver, (250) comprising: 
a power pickup circuit (251) forming magnetic coupling with a wireless power transmitter (200) and being configured to receive wireless power from the wireless power transmitter; and 
a communication/control circuit (253) being configured to perform at least one of transmission control of the wireless power or data transmission and reception based on a communication with the wireless power transmitter, (Par 0052)
wherein the communication/control circuit transmits a packet (Control message) including information on an authentication initiator (AI), wherein the wireless power transmitter is installed and wireless power receiver has already established a close-range wireless communication connection, (Fig. 15) and 
wherein, based on that the close-range wireless communication connection is automatically established between the wireless power receiver and transmitter, the authentication initiator information is set to a value informing that the receiver cannot be operated as an authentication initiator. (Fig. 15 and option 1520and also Par 0166-167)
Kwon does not disclose that wherein the wireless power transmitter is installed in a vehicle
However, Sute discloses wherein the wireless power transmitter is installed in a vehicle (Fig. 2 and Par 0018),
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have installed the transmitter 400 in a vehicle shown in Fig. 2 of Sute, motivated by the desire to integrate with almost all cell phones, no matter the shape or size of its charging socket.

Re Claim 8; Kwon discloses wherein the authentication initiator information is composed to 1 bit (yes, 1510), and wherein the value informing that the receiver cannot be operated as the authentication initiator is '0' (No, 1520, Fig. 15).

Re Claim 9; Kwon discloses wherein, based on that the close- range wireless communication connection established between the wireless power receiver and the vehicle is released, the authentication initiator information is set to a value informing that the receiver can be operated as an authentication initiator.(based on the receiver initiating a connection with the transmitter to initiate charging, its understood that the transmitter is released from the receiver and the receiver needs authentication initiator information set to a value informing that the receiver can be operated as an authentication initiator)

Re Claim 10; Kwon discloses wherein the authentication initiator information is composed to 1 bit, (yes 1510) and wherein the value informing that the receiver can be operated as the authentication initiator is '1'. (Fig. 15).

Claim(s) 5 rejected under 35 U.S.C. 103 as being unpatentable over Kwon 

Re Claim 5; Kwon disclosure has been disclosed above. Kwon does not disclose wherein the user interface provides a message inquiring whether or not the wireless power transmitter is a device that can be trusted.
However, it was known to send a message inquiring whether or not the wireless power transmitter is a device that can be trusted and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have verified if the transmitter is a device that can be trusted in order to provide the appropriate amount of power to the load so that the load operates safely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
06/02/2022            Primary Examiner, Art Unit 2836